Exhibit 10.10

FIRST AMENDMENT

TO THE

CDI CORP.

STOCK PURCHASE PLAN FOR MANAGEMENT EMPLOYEES AND

NON-EMPLOYEE DIRECTORS

In accordance with the power reserved to it in Article 10 of the CDI Corp. Stock
Purchase Plan for Management Employees and Non-Employee Directors (the “Plan”),
the Board of Directors of CDI Corp. (the “Company”) hereby amends the Plan,
effective December 31, 2008 as follows:

1. Section 4.1 of Article 4 is hereby amended in its entirety as follows:

“4.1 Mandatory Participation.

(i) In General. Certain Eligible Employees designated by the Committee, in
accordance with procedures established by the Committee, no later than
December 31 of the calendar year preceding the calendar year during which
services are to be performed with respect to such Eligible Employees’ Annual
Bonus Awards, are required to purchase SPP Units and shall automatically have
25%, or such other percentage as the Committee shall determine at the time of
such designation, of the pre-tax amount of their Annual Bonus Awards withheld
and used to purchase SPP Units.

(ii) First Year of Eligibility. Notwithstanding the foregoing, with respect to
an Eligible Employee’s first year of eligibility only, the Committee may
designate an Eligible Employee for mandatory participation (as described in
subsection (i) above), on any date during the calendar year in which services
are to be performed with respect to such Eligible Employee’s Annual Bonus Award,
but no later than 30 days after the date such Eligible Employee first becomes
eligible to participate in the Plan. Such mandatory participation shall only
apply with respect to compensation paid for services performed after the
Committee designates such Eligible Employee for mandatory participation pursuant
to this Section.

(iii) For purposes of this Section 4.1, effective December 31, 2008 and
thereafter, any designation made by the Committee regarding an Eligible
Employee’s mandatory participation pursuant to this Section 4.1 shall renew and
be effective without any action required by the Committee for each succeeding
year, unless modified by the Committee no later than December 31 of the calendar
year preceding the year in which such modified, or eliminated, mandatory
participation is to be effective. The Committee’s designation or renewed
designation, if applicable, of an Eligible Employee’s mandatory participation
for a calendar year shall be irrevocable.”

2. Section 4.2 of Article 4 is hereby amended in its entirety as follows:

“4.2 Voluntary Participation. Any Eligible Employee (including any Eligible
Employee designated to participate on a mandatory basis pursuant to Section 4.1)
may participate on a voluntary basis by electing pursuant to Section 4.5 to have
up to 25%, or such



--------------------------------------------------------------------------------

other maximum percentage as the Committee may determine, of the pre-tax amount
of his or her Annual Bonus Award withheld and used to purchase SPP Units. For
those Eligible Employees described in Section 4.1, this amount is in addition to
the automatic, required withholding described in Section 4.1.”

3. Section 4.5 is hereby amended in its entirety to read as follows:

“4.5 Eligible Employee Elections.

(i) In General. An Eligible Employee must notify the Committee by such time as
the Committee determines, which shall be no later than December 31 of the year
preceding the year during which services are performed with respect to such
Eligible Employee’s Annual Bonus Award, of the percentage of such Annual Bonus
Award that such Eligible Employee voluntarily elects to use to purchase SPP
Units pursuant to Section 4.2, if any, and the number of years that such
Eligible Employee elects to have in the Vesting Period for SPP Units to be
purchased pursuant to Sections 4.1 and/or 4.2.

(iii) First Year of Eligibility. Notwithstanding the foregoing, with respect to
an Eligible Employee’s first year of eligibility only, such Eligible Employee
may make an election described in subsection (i) above during the calendar year
in which services are to be performed with respect to such Eligible Employee’s
Annual Bonus Award, but no later than 30 days after the date such Eligible
Employee first becomes eligible to participate in the Plan. Such election shall
only apply with respect to compensation paid for services performed after the
election date.

(iii) If an Eligible Employee fails to make such an election, the Eligible
Employee shall be deemed to have elected not to make any voluntary purchases of
SPP Units for that year and to have elected a three year Vesting Period for any
SPP Units involuntarily purchased pursuant to Section 4.1. An Eligible
Employee’s election to voluntarily purchase SPP Units pursuant to Section 4.2
and election of a Vesting Period pursuant to Section 6.1 for a calendar year
shall be irrevocable.”

4. Section 5.1 is hereby amended in its entirety to read as follows:

“Section 5.1 Mandatory Participation.

(i) In General. Certain Eligible Directors designated by the Board, in
accordance with procedures established by the Board, no later than December 31
of the calendar year preceding the Director Year during which services are to be
performed with respect to such Eligible Director’s Director’s Fees, are required
to purchase SPP Units and shall automatically have a percentage, determined by
the Board at the time of such designation, of the pre-tax amount of their
Director’s Fees withheld and used to purchase SPP Units.

(ii) First Year of Eligibility. Notwithstanding the foregoing, with respect to
an Eligible Director’s first year of eligibility only, the Board may designate
an Eligible Director for mandatory participation (as described in subsection
(i) above), on any date during the calendar

 

2



--------------------------------------------------------------------------------

year in which services are to be performed with respect to such Eligible
Director’s Director’s Fees, but no later than 30 days after the date such
Eligible Director first becomes eligible to participate in the Plan. Such
mandatory participation shall only apply with respect to compensation paid for
services performed after the Board designates such Eligible Director for
mandatory participation pursuant to this Section.

(iii) For purposes of this Section 5.1, effective December 31, 2008 and
thereafter, any designation made by the Board regarding an Eligible Director’s
mandatory participation pursuant to this Section 5.1 shall renew and be
effective without any action required by the Board for each succeeding year,
unless modified by the Board no later than December 31 of the calendar year
preceding the year in which such modified, or eliminated, mandatory
participation is to become effective. The Board’s designation or renewed
designation, if applicable, of an Eligible Director’s mandatory participation
for a calendar year shall be irrevocable.”

5. Section 5.2 is hereby amended in its entirety to read as follows:

“Section 5.2 Voluntary Participation. Any Eligible Director (including any
Eligible Director designated to participate on an involuntary basis pursuant to
Section 5.1) may participate on a voluntary basis by electing pursuant to
Section 5.5 to have up to 100% (or such lesser amount of Director’s Fees
remaining available as a result of such Eligible Director’s having been
designated to participate pursuant to Section 5.1) of the pre-tax amount of
their Director’s Fees withheld and used to purchase SPP Units.”

6. Section 5.3 is hereby amended in its entirety to read as follows:

“Section 5.3 Company Matching Contributions. Unless otherwise determined by the
Board, the Company shall make a matching contribution to a Director
Participant’s SPP Account of one SPP Unit for every three SPP Units purchased by
the Director Participant through voluntary participation pursuant to
Section 5.2, but shall not match SPP Units purchased through mandatory
participation pursuant to Section 5.1.”

7. Section 5.5 is hereby amended in its entirety to read as follows:

“5.5 Eligible Director Elections.

(i) An Eligible Director must notify the Board by such time as the Board
determines, which shall be no later than December 31 of the calendar year
preceding the Director Year during which services will commence with respect to
such Eligible Director’s Director’s Fees, of the percentage of such Director’s
Fees that the Eligible Director voluntarily elects to use to purchase SPP Units
pursuant to Section 5.2, if any, and the number of years that the Eligible
Director elects to have in the Vesting Period for SPP Units to be purchased
pursuant to Sections 5.1 and/or 5.2.

(ii) First Year of Eligibility. Notwithstanding the foregoing, with respect to
an Eligible Director’s first year of eligibility only, such Eligible Director
may make an election

 

3



--------------------------------------------------------------------------------

described in subsection (i) above during the calendar year in which services are
to be performed with respect to such Eligible Director’s Director’s Fees, but no
later than 30 days after the date such Eligible Director first becomes eligible
to participate in the Plan. Such election shall only apply with respect to
compensation paid for services performed after the election date.

(iii) If the Eligible Director fails to make such an election, the Eligible
Director shall be deemed to have elected not to make any voluntary purchases of
SPP Units for the following Director Year and to have elected a three year
Vesting Period for any SPP Units involuntarily purchased pursuant to
Section 5.1. An Eligible Director’s election to voluntarily purchase SPP Units
pursuant to Section 5.2 and election of a Vesting Period pursuant to Section 6.1
for the following Director Year shall be irrevocable.”

7. A new Section 11.11 is hereby added to the Plan, which shall read in its
entirety as follows:

“11.11. Compliance with Code Section 409A. Notwithstanding any provision of the
Plan to the contrary, if (i) a Participant is entitled to receive any payment
under the Plan by reason of his ‘separation from service’ (as such term is
defined in Code Section 409A) other than as a result of his death, (ii) the
Participant is a ‘specified employee’ within the meaning of Code Section 409A
for the period in which the payment would otherwise be made, and (iii) such
payment would otherwise subject the Participant to any tax, interest or penalty
imposed under Code Section 409A (or any regulation promulgated thereunder) if
such payment would be made within six months of a termination of the
Participant’s employment, then such payment shall not be made until the first
day which is at least six months after the termination of the Participant’s
employment.”

*        *        *        *        *

 

4



--------------------------------------------------------------------------------

To record the adoption of this First Amendment to the Plan, the Company has
caused its authorized officers to affix its corporate name and seal this 22nd
day of December, 2008.

 

CDI CORP. By:  

/s/ Roger H. Ballou

  Roger H. Ballou, President and   Chief Executive Officer

 

5